Citation Nr: 0728577	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-32 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for lung and 
respiratory disorder (claimed as lung tissue damage).

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision adjudicated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, inter alia, denied service 
connection for a lung and respiratory condition and a skin 
condition. 

In January 2007, the veteran testified at a videconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

In June 2004, the veteran underwent a VA examination 
regarding whether his lung disorder, chronic obstructive 
pulmonary disease (COPD), is related to exposure to asbestos 
in service.  The examiner concluded that the veteran's 
respiratory symptoms, cough, sputum production, wheezing and 
dyspnea, are secondary to his tobacco-related COPD, but did 
not provide a link between the veteran's respiratory disorder 
and service.  At his videoconference hearing, the veteran 
indicated he was undergoing treatment from a private 
physician regarding his pulmonary disorder.  He signed a 
release form, and the RO obtained these records.  On remand, 
the veteran should be afforded a pulmonary examination by an 
examiner who has reviewed all relevant medical records in the 
claimed file, including the recently added records which are 
pertinent in that they show treatment of the veteran's 
respiratory disorder, to provide an opinion regarding the 
etiology of the veteran's current lung disorder.  

Additionally, the veteran claims that he has an intermittent 
skin rash as a result of exposure to asbestos while in 
service.  He was afforded an examination in June 2004; 
however, his skin rash was not present at the time of the 
examination.  In Ardison v. Brown, 2 Vet. App. 405 (1994) and 
Bowers v. Brown, 2 Vet. App. 675, 676 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
whenever possible examinations of skin condition should be 
made when most disabling (e.g. during flare-ups).  Since the 
veteran has not been examined while his skin condition was 
most disabling (during a flare-up), the Board finds that the 
veteran should be scheduled for an examination by a 
dermatologist to determine the etiology of the veteran's skin 
disorder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make arrangements for 
the veteran to be afforded pulmonary and 
dermatological examinations, by 
appropriate specialists, to ascertain the 
current nature and etiology of his lung 
and skin disorders.  All indicated tests 
or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and the recently 
added treatment records must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examinations, and the reports should 
so indicate.  

The pulmonary examiner should determine 
if the veteran has a lung and or 
respiratory disorder, claimed as lung 
tissue damage.  If the veteran has a lung 
and or respiratory disorder, the 
pulmonary examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's lung and 
or respiratory disorder is etiologically 
related to exposure to asbestos during 
the veteran's period of active duty.

The veteran's dermatological examination 
should be scheduled during a period of 
flare-ups of his skin rash, if possible.  
Specifically, the examination should be 
scheduled when the veteran's skin 
disorder is most disabling.  Bowers, 
Ardison, supra.  The dermatological 
examiner should determine if the veteran 
has a skin disorder.  If the veteran has 
a skin disorder, the dermatological 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's skin rash is etiologically 
related to exposure to asbestos during 
the veteran's period of active duty.

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiners should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiners should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinions cannot be given, the 
examiners should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



